

116 HR 395 IH: Preventing Overreach Within the Executive Rulemaking System Act of 2019
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 395IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Mullin (for himself, Mr. Meadows, Mr. Loudermilk, Mr. Westerman, Mr. Palazzo, Mr. Cole, and Mr. Lucas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 5, United States Code, to require agencies to respond to comments from congressional
			 committees about proposed rulemaking, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Overreach Within the Executive Rulemaking System Act of 2019 or the POWERS Act of 2019. 2.Requiring agency response to comments from congressional committees about proposed rulemaking (a)In generalSection 553(c) of title 5, United States Code, is amended—
 (1)by striking After notice and inserting (1) After notice; and (2)by adding at the end the following:
					
 (2)No publication or service of a rule may be made during the period beginning on the date of the publication of a notice of proposed rulemaking under subsection (b) with respect to such rule and ending on the date that is 60 days after such date of publication, subject to paragraph (3).
						(3)
 (A)With respect to a rule, if a committee of the House of Representatives or the Senate that has jurisdiction under the Rules of the House of Representatives or the Senate, respectively, over the provision of law that authorizes the agency to issue the rule submits written data, views, or arguments to the head of the agency through electronic mail and physical mail during the period described in paragraph (2), not later than 10 days after the date of such submission, the head of the agency shall publish in the Federal Register a response that addresses the content of such submission and answers any questions posed in such submission.
 (B)The period beginning on the date of such submission and ending on the date of such publication (or a notification under paragraph (4)(B)) shall not count as part of the period described in paragraph (2).
 (4)Paragraph (3)(A) shall not apply with respect to a subsequent submission with respect to a rule to the head of an agency under such paragraph by a committee that has made an initial submission to such head and received a response under such paragraph if the head—
 (A)determines that such subsequent submission— (i)fails to address the content of such response; or
 (ii)raises issues that were not raised in the initial submission or the response; and (B)notifies the committee of such determination..
 (b)ApplicabilityThe amendments made by this section shall apply with respect to a rule for which the notice of proposed rulemaking is published under section 553(b) of title 5, United States Code, on or after the date of enactment of this Act.
			